DETAILED ACTION
	For this action, Claims 1, 3-5, 9-13, 15-17, and 21-28 are pending.  Claims 25-28 are new, and Claims 2, 6-8, 14, and 18-20 are canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 11 December 2020, with respect to the grounds of rejection of Claims 1, 3-5, 9-13, 15-17, and 21-24 under 35 U.S.C. 101 have been fully considered and are persuasive.  The grounds of rejection under 35 U.S.C. 101 have been withdrawn.  Applicant has amended instant Claims 1 and 13, upon which the remaining claims are respectively dependent, in a manner and addresses the issues that required the grounds of rejection of the prior office action; therefore, upon further consideration, the 

Reasons for Allowance
Claims 1, 3-5, 9-13, 15-17, and 21-28 are considered allowable at this time.  Each of amended Claims 1 and 13 recite the adjustment of operating parameters for a medical device, wherein such adjustment is determined based on the comparison of an estimated post-treatment ultrafiltration rate with an ultrafiltration rate threshold value, wherein said estimated post-treatment ultrafiltration rate is based on at least a current weight of a user of a medical device.  The adjustment of operation based on an estimated post-treatment ultrafiltration rate and an inputted current weight value of a user, along with additional features and values inputted by the user as recited in the claim language, is not taught or suggested in the prior part; therefore, upon further search and consideration, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 11 December 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/11/2020